PER CURIAM.
Nebraska inmate William W. Zuck appeals following the district court’s1 adverse grant of summary judgment in his action under 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons Act. We have considered the district court’s admirably thorough opinions in this case and Mr. Zuck’s arguments- for reversal. We find no error in the 28 U.S.C. § 1915(e)(2)(B) dismissal of some claims, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (de novo review); the denial of leave to amend, see Reuter v. Jax Ltd., Inc., 711 F.3d 918, 921 (8th Cir. 2013) (abuse of discretion standard of review); the denial of the discovery-related motions, see Murchison v. Rogers, 779 F.3d 882, 893-94 (8th Cir. 2015) (reviewing denial of motion to compel for gross abuse of discretion); the denial of the motion under Federal Rule of Civil Procedure 56(d), see Anzaldua v. Ne. Ambulance & Fire Prot, Dist., 793 F.3d 822, 836-37 (8th Cir. 2015) (district court has wide discretion in considering Rule 56(d) motion); or the adverse grant of summary judgment, see Murchison, 779 F.3d at 886-87 (reviewing de novo, viewing record in light most favorable to non-movant and drawing all reasonable inferences in non-movant’s favor). The judgment of the district court is affirmed. See 8th Cir. R. 47B.

. The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska.